T

AO 2438 (Rev. 02/08/2019) Judgment in a Criminal Betty Case (Modified)

SOUTHERN DISTRICT OF CALIFORNIA

 

JUL 9 & 2919
United States of America JUDGMENT INIA CRIMINAL, sare .
Vv. ' For Offenses Committed Dp ep After-) "November 1, 1, ADB).
BY ep
Jose Guadalupe Paz-Ledezma Case Number: 3:19-mj-22788°
Richard J Boesen

 

Defendant's Attorney

REGISTRATION NO. 86453298

THE DEFENDANT:
X pleaded guilty to count(s) 1 of Complaint

  
  

 

O was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s);

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L} The defendant has been found not guilty on count(s)
C Count(s) dismissed on the motion of the United States.
IMPRISONMENT :

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

4 TIME SERVED Oo . days

 

XI Assessment: $10 WAIVED Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, July 12, 2019

 

Date of Imposition of Sentence

ema Ah Leble Lb bot

 

DUSM ~ HONORABLE F. A. GOSSETT III

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy . , 3:19-mj-22788

 

 
